CHIEF JUSTICE McGRATH
concurring.
¶55 Greg LeMond had an oral contract to purchase a 5-acre apparently undevelopable lot worth $1 million, with no money down as a deposit and an oral agreement for payment terms.
¶56 The Bankruptcy Court per stipulation awarded LeMond $650,000 for his claim on the property and lifted the stay of the quiet title action now in state court. A second agreement between LeMond and the Trustee was filed in the state action. That stipulation declares a constructive trust for the benefit of LeMond and agrees he is the rightftd owner of 28 acres within the Yellowstone Club with an alleged value of $10 million to $30 million. Judgment in his favor in the quiet title action was entered the same day.
¶57 Clearly equity has not prevailed here. While it is true LeMond has a priority claim by virtue of the lis pendens, he is not entitled to a windfall on all of the Overlook properties.
¶58 Now the state judgment has been reversed and the question that remains for the District Court is to determine the scope of the constructive trust.
¶59 The state proceeding was initiated in 2007 with LeMond seeking damages and contending to have acquired a 5-acre lot in the Yellowstone Club for a purchase price of $1 million. He asserted there was an oral agreement to reduce the price of the lot by $100,000 for every new member he was able to bring into the Yellowstone Club. The parties disputed whether he had performed that part of the agreement but agree he has paid no money. On April 14,2008, LeMond’s motion for summary judgment on the contract claim was denied by the District Court concluding there were material facts still in dispute.
¶60 In February 2009, the District Court proceedings were stayed following the bankruptcy fifing. In January 2010, LeMond and the Trustee signed the “Bankruptcy Stipulation” wherein the Trustee agreed there was a valid contract to purchase the property and to value LeMond’s claim at $650,000, but retained the right to defend against LeMond’s assertions in state district court. The Bankruptcy Court accepted the stipulation and lifted the stay.
¶61 Subsequently, in the District Court litigation, the Trustee and LeMond executed the “Constructive Trust Stipulation,” a much broader arrangement agreeing not only to the validity of the contract, but also that title to the “Overlook Lots” was held in trust in favor of LeMond, and that LeMond “is the rightful owner of such lots and that such lots must be conveyed to him.”
*419¶62 Of course in the meantime the transactions creating the Overlook Lots1 as described above took place — transactions that have been described by the Bankruptcy Court to have been part of a fraudulent transfer — apparently at the expense of the bankruptcy estate. Blixseth v. Kirschner (In re Yellowstone Mt. Club, LLC), 436 B.R. 598, 2010 Bankr. LEXIS 2702 (Bankr. D. Mont. 2010). LeMond was not a party to those transactions.
¶63 In any event, the record before us does not support the District Court’s final determination as to the scope of the constructive trust. Equity does not require an award of title to all 28 acres described as the Overlook Lots and asserted to have a value well in excess of $1 million.
¶64 One significant question that needs to be answered on remand is whether LeMond has received or will be receiving the $650,000 as a cash distribution in the bankruptcy proceedings. If so, that should be an offset to the value of any of the Overlook property awarded to LeMond as part of the constructive trust distribution. The District Court should clarify whether the Overlook properties are part of the bankruptcy estate and therefore subject to claims by other creditors. If not, what are the other creditors’ claims to that property?
¶65 A new Trustee has been appointed. The District Court should consider giving the current Trustee the opportunity to participate in the proceedings on remand, given the holding by the Court in this Opinion.
¶66 I concur with the majority Opinion.

 The Overlook Lots now consist of approximately 28 acres, subdivided into 5 separate parcels.